889 So.2d 945 (2004)
R.F., Mother of N.T., J.T., J.T. and J.T., etc., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D04-1607.
District Court of Appeal of Florida, Fifth District.
December 17, 2004.
*946 Carl S. New, Ocala, for Appellant.
Ralph J. McMurphy of the Department of Children and Families, Wildwood, for Appellee.
MONACO, J.
R.F., the mother of four minor children, appeals the trial court's order terminating her parental rights. Because we find no abuse of discretion on the part of the trial judge, we affirm.
R.F. does not challenge the grounds for the termination of her parental rights. Rather, she contends that termination was not the least restrictive means of protecting the children, because her father and stepmother, who live in Massachusetts, indicated at the adjudicatory hearing that they were willing to take the children.
Because parental rights implicate fundamental liberty interests, the Department of Children and Families must establish that termination is the least restrictive means available to protect the children from harm. See Dep't of Children & Families v. L.D., 840 So.2d 432 (Fla. 5th DCA 2003). The least restrictive means requirement dictates that measures short of termination should be used if those measures can permit the safe re-establishment of the parent-child bond. See Dep't of Children & Families v. B.B., 824 So.2d 1000 (Fla. 5th DCA 2002).
The trial judge considered the offer of R.F.'s father and stepmother to care for the children, but found that, despite their good intentions, there was not a "realistic likelihood of a successful placement of the children" with them in the foreseeable future. She concluded, as a result, that R.F's father and stepmother were not available relatives for immediate placement of the children, and that the best interests of the children required the court to proceed with a permanent placement. As there is substantial, competent evidence to support the findings of the trial court, we find no error. See N.S.H. v. Florida Dep't of Children & Family Servs., 843 So.2d 898 (Fla.), cert. denied, *947 540 U.S. 950, 124 S.Ct. 388, 157 L.Ed.2d 282 (2003); C.B. v. Dep't of Children & Families, 879 So.2d 82 (Fla. 4th DCA 2004).
AFFIRMED.
SAWAYA, CJ., and THOMPSON, J., concur.